Citation Nr: 0335063	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease with hiatal 
hernia.

6.  Entitlement to an initial evaluation in excess of 10 
percent for musculoskeletal low back pain.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative scar on the proximal aspect of the 
left foot.

8.  Entitlement to an initial evaluation in excess of 10 
percent for a left foot disability, classified as status post 
arthroplasty with pin fixation of the 2nd digit, osteotomy of 
the 2nd metatarsal, and bunionectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1981 to March 
2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Louisville, Kentucky, Regional Office, which, in part, denied 
service connection for a heart disability and sinusitis; and 
granted service connection and assigned 10 percent 
evaluations each for gastroesophageal reflux disease with 
hiatal hernia, musculoskeletal low back pain, postoperative 
scar on the proximal aspect of the left foot, and a left foot 
disability (classified as status post arthroplasty with pin 
fixation of the 2nd digit, osteotomy of the 2nd metatarsal, 
and bunionectomy).  Appellant subsequently appealed a July 
2002 rating decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO), which denied service connection for 
right shoulder and left knee disabilities.  The Pittsburgh RO 
has jurisdiction of the claims folder.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the aforementioned disabilities ratings 
appellate issues as those delineated on the title page of 
this Remand.


REMAND

With respect to a procedural matter, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered to be applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See 
38 U.S.C.A. § 5100 et. seq. (West 2002).  

Since with respect to the appellate issues (excluding service 
connection for right shoulder and left knee disabilities), it 
does not appear that the RO has satisfied the Veterans Claims 
Assistance Act of 2000 requirement that VA notify the veteran 
as to which evidence was to be provided by the veteran, and 
which evidence was to be provided by VA, a remand of the case 
appears necessary for procedural due process concerns.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although the RO issued appellant a VCAA letter on the 
appellate issues involving service connection for right 
shoulder and left knee disabilities, the May 2002 VCAA letter 
in question is deficient.  In a recent decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated a 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to that reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit held that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In the instant case, the RO's May 
2002 VCAA letter imposed a 60-day deadline for new evidence, 
and advised the appellant that if additional evidence was not 
received by that date, the VA would decide the claims based 
upon evidence then in the file.  This 60-day deadline 
violates the principles articulated in the recently-decided 
cases.  Therefore, since this case is being remanded for 
other procedural development, the RO should inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

With respect to other matters, although shortly prior to 
appellant's March 2001 service retirement, a pre-service 
discharge VA general medical examination was conducted in 
December 2000, said examination report appears adequate from 
a medical standpoint only with respect to the heart and sinus 
disorders service connection issues.  Appropriate 
examinations, such as orthopedic, podiatric, dermatologic, 
and gastroenterologic examinations, are deemed warranted for 
the Board to determine the current nature and severity of the 
service-connected gastrointestinal, low back, and left foot 
disabilities at issue.  With respect to the claimed right 
shoulder and left knee disabilities, although November 2001 
VA clinical records noted a history of a February 2001 left 
knee injury due to skiing and that he had received treatment 
at "Saint Clair Hospital", and that appellant reportedly 
had been told he has a right rotator cuff tear, it does not 
appear that the RO has sought any clinical records associated 
with that left knee injury or right shoulder disorder.  
Additionally, the November 2001 VA clinical records included 
radiographic findings of an unfused apophysis (os acromiale) 
involving the right shoulder, without medical opinion as to 
its etiology.  Adequate examination, such as orthopedic 
examination, with medical opinion rendered as to the etiology 
of appellant's claimed right shoulder and left knee 
disabilities, is deemed warranted for the Board to equitably 
decide these appellate issues, and should therefore be 
obtained.  

With respect to the appellate issues of entitlement to 
initial evaluations in excess of 10 percent each for 
musculoskeletal low back pain and a postoperative scar on the 
proximal aspect of the left foot, although the VA's schedule 
for rating skin disorders (including scars) and for rating 
certain back disorders were respectively revised as of August 
30, 2002 (See 67 Fed. Reg. 49590-49599 (July 31, 2002)) and 
September 26, 2003 (See 68 Fed. Reg. 51,454-58 (August 27, 
2003)), it does not appear that appellant has been provided a 
Statement of the Case which includes these recently amended 
rating criteria nor does it appear from the record that the 
RO has considered them.  Rather, the Statement of the Case 
issued only included the old versions of the applicable 
Diagnostic Codes for rating appellant's left foot scar and 
low back disability.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact appellant 
and request him to provide any 
additional, relevant medical records 
(not already of record) that he may 
have in his possession, as well as 
the complete names and addresses of 
any physicians or medical facilities 
which have provided him such 
treatment.  All available, clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) 
of such treatment should be obtained 
from the specified health care 
providers, including, but not 
limited to Saint Clair Hospital.  
The appellant should be requested to 
sign and submit appropriate consent 
forms to release any private medical 
reports to the VA.  Any records 
obtained should be associated with 
the claims folder.  

2.  The RO should obtain any 
additional, relevant VA clinical 
records; and associate these with 
the claims folder.

3.  With respect to the issues of 
service connection for right 
shoulder and left knee disabilities, 
the RO should arrange appropriate VA 
examination, such as orthopedic 
examination, and the examiner should 
opine, with degree of probability 
expressed in terms of it is at least 
as likely as not (i.e., is there at 
least a 50 percent probability), as 
to the following:

(i) Are any currently manifested 
right shoulder and left knee 
disabilities causally or 
etiologically related to appellant's 
military duty, including active 
service in the Persian Gulf; (ii) if 
any right shoulder disability 
preexisted military duty, did it 
undergo a permanent increase in 
severity during military duty beyond 
natural progression of the 
underlying disease process; (iii) is 
any left knee disability causally or 
etiologically related to the 
service-connected left foot 
disability, and (iv) did the 
service-connected left foot 
disability aggravate any left knee 
disability?  The term "aggravate" 
used herein refers to post-service 
aggravation of a non-service-
connected condition by a service-
connected condition, to wit: an 
increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

The entire claims folder should be 
reviewed by the examiner prior to 
examination.  All indicated tests 
and studies should be accomplished.  
The examiner should adequately 
summarize the relevant medical 
history and clinical findings, 
including that contained in any 
military medical records, and 
provide detailed reasons for the 
medical conclusions reached.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.  

4.  With respect to appellant's 
service-connected gastroesophageal 
reflux disease with hiatal hernia, 
the RO should arrange appropriate VA 
examination, such as 
gastroenterologic examination.  All 
indicated tests and studies should 
be performed, such as laboratory 
blood studies to determine whether 
or not anemia is present.  
Appellant's height and weight should 
also be recorded.

The examiner should review the 
entire claims folder and describe 
all symptoms reasonably attributable 
to the service-connected 
gastroesophageal reflux disease with 
hiatal hernia in adequate detail.  
For example, the examiner should 
indicate whether the service-
connected gastroesophageal reflux 
disease with hiatal hernia results 
in vomiting, weight loss, 
hematemesis, melena, anemia, 
persistent epigastric distress with 
dysphagia, pyrosis, and 
regurgitation, substernal arm or 
shoulder pain, and impairment of 
health; and if so, the nature, 
frequency, and severity thereof 
should be stated to the extent 
indicated.  

The degree of functional impairment 
or interference with daily 
activities, if any, by the service-
connected gastroesophageal reflux 
disease with hiatal hernia should be 
described in adequate detail.

5.  With respect to the issue of an 
initial evaluation in excess of 10 
percent for appellant's service-
connected postoperative scar on the 
proximal aspect of the left foot, 
the RO should arrange appropriate VA 
examination, such as a dermatologic 
examination.  

Color photographs of the left foot 
scarring should be accomplished, if 
feasible.

The examiner should review the 
entire claims folder and describe 
all symptoms reasonably attributable 
to the service-connected left foot 
scarring in adequate detail.  For 
example, the examiner should record 
measurements of the scar area; 
indicate whether the service-
connected left foot scarring is 
objectively painful, tender, 
ulcerated, superficial or deep, and 
unstable; and whether such scarring 
results in limited motion or limited 
function of an affected bodily part.  

The degree of functional impairment 
or interference with daily 
activities, if any, by the service-
connected left foot postoperative 
scar should be described in adequate 
detail.

6.  With respect to the issue of an 
initial evaluation in excess of 10 
percent for appellant's service-
connected left foot disability, 
classified as status post 
arthroplasty with pin fixation of 
the 2nd digit, osteotomy of the 2nd 
metatarsal, and bunionectomy, the RO 
should arrange appropriate VA 
examination, such as orthopedic 
and/or podiatric examination(s).  
All indicated tests and studies 
should be performed

The examiner(s) should review the 
entire claims folder and describe 
all symptoms reasonably attributable 
to the service-connected left foot 
disability in adequate detail.  For 
example, the examiner(s) should 
indicate whether the service-
connected left foot disability 
results in gait impairment, 
limitation of foot/toe motion, 
atrophy, weakened movement, excess 
fatigability, or incoordination; and 
if so, describe the nature and 
severity thereof.  If there is any 
joint malalignment, deformity, or 
other abnormality, this should be 
described in adequate detail.  If 
there is any gait impairment and it 
is due to causes other than the 
service-connected left foot 
disability, this should be commented 
upon in adequate detail.  The 
examiner(s) should indicate whether 
any painful left foot/toe motion is 
clinically elicited, and if so, the 
nature, location, and intensity of 
the pain should be described in 
detail.  Any objective indications 
of such pain should be described.  
The examiner(s) should elicit 
information as to precipitating and 
aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for 
relief of any left foot pain, and 
functional restrictions from left 
foot pain on motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2002).  

The degree of functional impairment 
or interference with daily 
activities, if any, by the service-
connected left foot disability 
should be described in adequate 
detail.

7.  With respect to the issue of 
entitlement to an initial evaluation 
in excess of 10 percent for the 
service-connected low back 
disability, classified as 
musculoskeletal low back pain, the 
RO should arrange appropriate 
examination, such as an orthopedic 
examination.  All indicated tests 
and studies should be performed, 
such as range of motion studies of 
the back expressed in degrees; and 
x-ray studies to determine, in part, 
whether or not any thoracic 
vertebral wedge deformities that 
were radiographically reported 
during service in November 1997 are 
currently manifested.  

The examiner should review the 
entire claims folder and describe in 
detail all symptoms reasonably 
attributable to the service-
connected low back disability and 
their current severity.  The 
examiner should state whether the 
service-connected back disability 
results in any weakness, weakened 
movement, excess fatigability, and 
incoordination; and if so, describe 
the nature and severity thereof.  

If any thoracic vertebral wedge 
deformities are currently 
manifested, the examiner should 
opine as to whether or not these may 
reasonably be medically 
differentiated from the service-
connected back disability or whether 
these should be considered part and 
parcel of, or otherwise related to, 
the service-connected back 
disability.  

The examiner should specify whether 
muscle spasms, painful motion, and 
other associated symptoms of the low 
back are clinically elicited, and if 
so, the nature, location, and 
intensity thereof should be 
described in detail.  Any objective 
indications of such pain should be 
described.  The examiner should 
elicit information as to 
precipitating and aggravating 
factors (i.e., movement, activity), 
effectiveness of any pain medication 
or other treatment for relief of 
pain, functional restrictions from 
pain on motion, and the effect the 
service-connected low back 
disability has upon appellant's 
daily activities.  See DeLuca and 
38 C.F.R. §§ 4.10, 4.40, 4.45 
(2001).  The degree of functional 
impairment or interference with 
daily activities, if any, by the 
service-connected low back 
disability should be described in 
adequate detail.  

8.  The RO must review the claims 
folder and ensure that all VCAA 
notice obligations have been 
satisfied with respect to all of the 
appellate issues, in accordance with 
the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  See 
Quartuccio.

9.  The RO should review any 
additional evidence and readjudicate 
service connection for a heart 
disability, sinusitis, a right 
shoulder disability, and a left knee 
disability, with consideration of 
applicable court precedents and 
statutory and regulatory provisions, 
and legal theories.  

10.  The RO should review any 
additional evidence and readjudicate 
the issues of entitlement to initial 
evaluations in excess of 10 percent 
each for gastroesophageal reflux 
disease with hiatal hernia, 
musculoskeletal low back pain, a 
postoperative scar on the proximal 
aspect of the left foot, and a left 
foot disability (classified as 
status post arthroplasty with pin 
fixation of the 2nd digit, osteotomy 
of the 2nd metatarsal, and 
bunionectomy), with consideration of 
applicable court precedents and 
statutory and regulatory provisions 
(including, but not limited to, the 
old and new versions of VA's 
Schedule for rating skin and back 
disorders, to the extent 
applicable).

When the aforementioned development has been accomplished, to 
the extent the benefits sought are not granted, the case 
should be returned to the Board for further appellate 
consideration, to the extent such action is in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no outcome in this case by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




